Judgment unanimously modified on the law and facts in accordance with the memorandum and as modified affirmed, with costs to claimants-appelants. Memorandum: This appeal was held because the award was made in one sum and the matter remitted to the Trial Judge to make separate findings as to certain elements of damage (Wood v. State of New York, 22 A D 2d 756). The original award was for $18,000 and amended findings of fact made by the Trial Judge now award the claimants (1) $2,100 for the land actually taken, (2) $10,900 damages to the remainder of the property by reason of the appropriation, (3) $5,000 for the material reduction of access to the property. We feel impelled to comment on the testimony as to value given by the claimants’ expert. To say the least it offered little assistance. It was general and conclusory and for the most part unsupported opinion using none of the scientific approaches. We do agree, however, with the statement of the Attorney-General in his supplemental brief that the corner appropriation eliminated the parking for the restaurant building and effectively destroyed any prospective drive-in restaurant business. Therefore, we conclude that the finding of the consequential damage in the sum of $10,900 is insufficient and increase that amount to the sum of $15,900. (Appeal from a judgment of the Court of Claims for claimants in an action for damages resulting from permanent appropriation of realty.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veeehio, JJ.